Exhibit 10.1

 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER SUCH ACT.

 

SECOND AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE

 



$2,500,000 January 31, 2018   Amended and Restated August 29, 2018   Further
Amended and Restated June 27, 2019



 

FOR VALUE RECEIVED, FlexShopper, LLC, a North Carolina limited liability company
(“Borrower”), hereby promises to pay to NRNS CAPITAL HOLDINGS LLC, a Florida
limited liability company (“Lender”), the principal sum of up to Two Million
Five Hundred Thousand and 00/100 Dollars ($2,500,000.00) or such lesser amount
as shall remain outstanding hereunder, together with interest thereon, subject
to the terms and conditions set forth in this Second Amended and Restated
Subordinated Promissory Note (this “Note”).

 

1. Payment of Principal and Interest.

 

(a) Payments of principal and accrued interest on this Note shall be due and
payable on June 30, 2021.

 

(b) The unpaid principal balance of this Note shall bear interest at a rate
equal to five percent (5.00%) per annum in excess of the non-default rate of
interest from time to time in effect under that certain Credit Agreement dated
as of March 6, 2015 among FlexShopper 2, LLC, as borrower, Wells Fargo Bank,
National Association, as paying agent, WE 2014-1, LLC, as administrative agent
(the “Administrative Agent”), and the lenders party thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “Senior
Credit Agreement”) computed on the basis of a 360 day year.

 

(c) Interest shall be payable in arrears on the first day of each calendar
month, upon any prepayment to the extent accrued on the amount being prepaid and
on the Maturity Date, provided, that no interest shall be payable (and instead
such interest shall continue to accrue as simple interest) at any time that the
“Applicable Advance Rate” (as defined in the Senior Debt Documents) exceeds
96%.Borrower may prepay this Note in whole or in part at any time, without
premium or penalty.

 

(d) All payments of principal and interest shall be made in lawful money of the
United States of America and shall be made to Lender at Lender’s address set
forth in Section 14 or at such other place as Lender may designate to Borrower
in writing.

 



 

 

(e) Subject to the other terms set forth herein. Lender shall make a notation on
Schedule A hereto of each advance made by Lender and of each prepayment or
repayment made by Borrower, which schedule shall be conclusive evidence of the
principal amount then outstanding hereunder, absent manifest error, subject to
the next sentence. In the event that the Lender fails to make a notation on
Schedule A, then the amount showing as owing from Borrower to Lender on the
books and records of the Lender shall be conclusive evidence of the principal
amount then outstanding hereunder, absent manifest error.

 

2. [Reserved].

 

3. Security. As collateral security for the payment and satisfaction of the
unpaid principal balance of this Note and all interest accrued thereon, and
subject to the rights of the Senior Creditors as described in Section 13,
Borrower hereby grants to Lender a continuing, first-priority security interest
in and to all of the Collateral. The Collateral means each and all of the
following:

 

A. the Accounts;

 

B. the Equipment;

 

C. the Inventory;

 

D. the General Intangibles;

 

E. the Negotiable Collateral;

 

F. any money, deposit accounts or other assets of Borrower in which Lender
receives a security interest or which hereafter come into the possess ion,
custody or control of Lender;

 

G. all Supporting Obligations;

 

H. all Investment Property;

 

I. all Letter of Credit Rights; and

 

J. the proceeds of any of the foregoing, including, but not limited to, proceeds
of insurance covering the Collateral, or any portion thereof, and any and all
Accounts, Equipment, Inventory, General Intangibles, Negotiable Collateral, the
Investment Property, the Letter of Credit Rights, the Supporting Obligations,
money, deposit accounts or other tangible and intangible property resulting from
the sale or other disposition of the Collateral, or any portion thereof or
interest therein, and the proceeds thereof.

 

The capitalized terms used in the definition of the Collateral shall have the
meanings ascribed to them under the Uniform Commercial Code as adopted in the
State of North Carolina (the “UCC”).

 

4. Representations and Warranties. Borrower hereby represents and warrants to
Lender that:

 

2

 

 

(a) Borrower (i) is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of North Carolina, (ii) has all
requisite limited liability company power and authority to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently, or is currently proposed to be, engaged,
(iii) is duly qualified as a foreign entity, licensed and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that the failure to so qualify would not have a material adverse
effect on Borrower, and (iv) has the limited liability company power and
authority to execute, deliver and perform its obligations under this Note and to
borrow hereunder;

 

(b) The execution, delivery and performance by Borrower of this Note (i) has
been duly authorized by all necessary action, (ii) do not and will not
contravene or violate the terms of its corporate constitutional documents or any
amendment thereto or any law applicable to Borrower or its assets, business or
properties, (iii) do not and will not (1) conflict with, contravene, result in
any violation or breach of or default under any material contractual obligation
of Borrower (with or without the giving of notice or the lapse of time or both),
(2) create in any other person a right or claim of termination or amendment of
any material contractual obligation of Borrower, or (3) require modification,
acceleration or cancellation of any material contractual obligation of Borrower,
and (iv) do not and will not result in the creation of any lien (or obligation
to create a lien) against any property, asset or business of Borrower; and

 

(c) Borrower has duly executed and delivered this Note and this Note constitutes
the legal, valid and binding obligations Borrower, enforceable against Borrower
in accordance with the terms hereof, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
of general applicability relating to or affecting creditors’ rights and by
general principles of equity.

 

5. Events of Default. The following shall constitute “Events of Default” with
respect to this Note:

 

(a) Borrower shall fail to pay the principal of, or interest on, this Note when
the same becomes due and payable in accordance with the terms hereof;

 

(b) Any representation or warranty made by Borrower in Section 4 hereof shall
fail to be true and correct in all material respects or Borrower shall default
in the performance of any of its obligations under Section 2 hereof; or

 

(c) Borrower makes a general assignment for the benefit of its creditors or
applies to any tribunal for the appointment of a trustee or receiver of a
substantial part of the assets of Borrower, or commences any proceedings
relating to Borrower under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debts, dissolution or other liquidation law of any
jurisdiction; or any such application is filed, or any such proceedings are
commenced against Borrower and Borrower indicates its consent to such
proceedings, or an order or decree is entered by a court of competent
jurisdiction appointing such trustee or receiver, or adjudicating Borrower
bankrupt or insolvent, or approving the petition in any such proceedings, and
such order or decree remains unstayed and in effect for ninety (90) days.

 

3

 

 



6. Consequences of Event of Default. Upon the occurrence of any such Event of
Default and during the continuation thereof, the unpaid principal balance of
this Note and accrued and unpaid interest hereon shall become immediately due
and payable upon such occurrence without action by Lender and Lender shall have
all other rights and remedies provided by applicable law. Lender shall have all
of the rights and remedies of a secured party under the UCC.

 

7. Remedies are Cumulative. No failure on the part of Lender to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Lender or any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any right, power or remedy. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law, in equity, or
in other loan documents.

 

8. Costs of Collection. In the event that this Note is not paid when due,
Borrower shall also pay or reimburse Lender for all reasonable costs and
expenses of collection, including, without limitation, reasonable attorneys’
fees.

 

9. Default Interest Rate. Upon the occurrence of any Event of Default, any
principal balance remaining unpaid under this Note shall bear interest at a rate
per annum equal to two percent (2%) above the interest rate otherwise applicable
hereto.

 

10. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of North Carolina without regard to the conflicts of
law provisions thereof.

 

11. Waiver. Borrower waives presentment for payment, demand, protest, notice of
dishonor, notice of protest, diligence on bringing suit against any party
hereto, and all defenses on the ground of any extension of the time of payment
that may be given by Lender to it. Borrower agrees not to assert against Lender
as a defense (legal or equitable), as a set-off, as a counterclaim, or
otherwise, any claims Borrower may have against any other party liable to Lender
for all or any part of the obligations under this Note. All rights of Borrower
hereunder, and all obligations of Borrower hereunder, shall be absolute and
unconditional, not discharged or impaired irrespective of (and regard less of
whether Borrower receives any notice of): (i) any lack of validity or
enforceability of any provision of this Note; (ii) any change in the time,
manner or place of payment or performance, or in any term, of all or any of the
obligations hereunder or any other amendment or waiver of or any consent to any
departure from any provision herein; or (iii) any release of or modifications to
or insufficiency, unenforceability or enforcement of the obligations of any
guarantor or other obligor. To the extent permitted by law, Borrower hereby
waives any rights under any valuation, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist and any other
circumstance which might otherwise constitute a defense available to, or a
discharge of any party with respect to the obligations of Borrower hereunder.

 

4

 

 

12. No Right of Set-Off. As of the date hereof, Borrower represents that it has
no claims or offsets against Lender in breach of contract, breach of warranty,
express or implied, negligence or for any other type of legal action under this
Note or otherwise.

 

13. Subordination.

 

(a) Lender agrees that the obligations represented by this Note shall be in all
respects subordinate in payment and junior in priority to all indebtedness,
liabilities and other obligations (collectively, the “Senior Debt” and the
holders of such Senior Debt, the “Senior Creditors”) owing under the Senior
Credit Agreement and the other agreements, instruments and documents executed
and delivered in connection therewith, as amended, modified or increased
(collectively, the “Senior Debt Documents”).

 

(b) Until all Senior Debt shall have been paid in full in cash and all
commitments to advance Senior Debt have terminated, (i) no payment may be made
on this Note, whether of principal or interest or other obligations, at any time
that the “Effective Advance Rate” (as defined in the Senior Debt Documents)
exceeds 95% or an “Event of Default” (as defined in the Senior Debt Documents)
exists, (ii) the Lender shall not (A) take any action or exercise any remedy
against the Borrower under this Note (other than the imposition of the default
rate of interest as set forth herein); or (B) commence, or join with any other
creditor of the Borrower in commencing any insolvency or similar proceeding
against the Borrower (iii) the Lender waives all rights of subrogation,
reimbursement and any similar rights with respect to the indebtedness evidenced
by this Note and (iv) any and all liens and security interests of Lender in any
collateral shall be and hereby are subordinated for all purposes and in all
respects to the liens and security interests of the Senior Creditors in such
collateral, whether or not valid or perfected, regardless of the time, manner or
order of attachment, grant or perfection of any such liens and security
interests and regardless of any provision of the Uniform Commercial Code of any
jurisdiction or any other law or any other circumstance.

 

(c) In case any funds shall be paid or delivered to the Lender in violation
hereof, such funds shall be held in trust by the Lender for, and paid and
delivered to, the Senior Creditors (in the form received, together with any
necessary endorsements) upon demand.

 

(d) The priority of the Senior Debt (whether or not such amounts are deemed
allowable or recoverable) set forth above shall continue during any insolvency,
receivership, bankruptcy, dissolution, liquidation, or reorganization
proceeding, or in any other proceeding, whether voluntary or involuntary, by or
against the Borrower, under any bankruptcy or insolvency law or laws.

 

(e) The Lender expressly waives all notice of the acceptance by any Senior
Creditor of the subordination and other provisions of this Note.

 

Without limitation of the foregoing, the Senior Creditors (including, without
limitation, the Administrative Agent under the Senior Credit Agreement) are
express third party beneficiaries of the terms and conditions contained in this
Section 13 and shall be entitled to enforce such terms and conditions directly,
as if they were parties to this Note. Furthermore, until all Senior Debt shall
have been paid in full in cash and all commitments to advance Senior Debt have
terminated, this Section 13 may not be amended, restated, supplemented or
otherwise modified without the prior written consent of the Administrative Agent
and the Required Lenders (as defined in the Senior Credit Agreement).

 



5

 

 

14. Notices. Any notice pursuant to this Note must be in writing and will be
deemed effectively given to another patty on the earliest of the date (a) three
(3) business days after such notice is sent by registered U.S. mail, return
receipt requested, (b) one (1) business day after receipt of confirmation if
such notice is sent by facsimile, (c) one (1) business day after delivery of
such notice into the custody and control of an overnight courier service for
next day delivery, (d) one (1) business day after delivery of such notice in
person and (e) such notice is received by that party; in each case to the
appropriate address below (or to such other address as a party may designate by
notice to the other party):

 

If to Borrower:

 

FlexShopper, LLC

2700 N. Military Trail, Suite 200

Boca Raton, FL 33431

Attn: Brad Bernstein

 

If to Lender:

 

NRNS Capital Holdings LLC

7809 Galleon Court

Parkland, FL 33067

 

15. Severability. Any provision of this Note that is determined by any court of
competent jurisdiction to be invalid or unenforceable will not affect the
validity or enforceability of any other provision hereof or the invalid or
unenforceable provision in any other situation or in any other jurisdiction. Any
provision of this Note held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

16. Counterparts. This Note may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Note constitutes the entire contract among the parties relating
to the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Note by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Note.

 

17. Second Amendment and Restatement. This Note is an amendment to, and is in
substitution and replacement of, that certain Amended and Restated Subordinated
Promissory Note dated as of August 29, 2018 in the stated principal amount of
$2,500,000 (the “Replaced Note”). This Note represents the same indebtedness as
the Replaced Note and is secured by the same collateral securing the Replaced
Note and is not intended to constitute a novation in any manner whatsoever.

 

6

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed, and
Lender has accepted this Note, as of the day and year first above written.

 

 

Borrower:

 

FLEXSHOPPER, LLC

      By: /s/ Brad Bernstein   Name: Brad Bernstein   Title: CEO

 

ACCEPTED:

 

Lender:

        NRNS CAPITAL HOLDINGS LLC         By: /s/ Howard Dvorkin   Name: Howard
Dvorkin   Title: Manager  

 



7

 

 

Exhibit A to Subordinated Promissory Note

 

Advancement/Payment Schedule

 

Date  Amount Advanced  Principal Payment/Share Conversion  Accrued Interest 
Principal Balance February 1, 2018  $2,500,000          September 28, 2018    
$1,250,000.00 converted in the Equity Financing  $303,755.00 of which
$151,877.50 converted in the Equity Financing  $1,250,000 Various dates       
Contractual Interest Payments  $1,250,000 June 28, 2019  $500,000       
$1,750,000

 



 

8



 

